UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) 92011 (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer (do not check if smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x On April 5, 2010, 409,283,580 shares of common stock, par value $0.00001 per share, were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of February 28, 2010 (unaudited) and May 31, 2009 3 Condensed consolidated Statements of Operations for the three and nine months ended February 28, 2010 and February 28, 2009 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the nine months ended February 28, 2010 and February 28, 2009 (unaudited) 5 Notes to condensed consolidated Financial Statements (unaudited) 7-39 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40-57 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 57-58 ITEM 4. Controls and Procedures 58-59 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 59 ITEM 1A. Risk Factors 59 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 59-60 ITEM 3. Defaults Upon Senior Securities 60 ITEM 4. Removed and Reserved 60 ITEM 5. Other Information 60-61 ITEM 6. Exhibits 62 SIGNATURES 63 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets February 28, 2010 May 31, 2009 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 8,549,041 $ 6,206,868 Restricted cash and cash equivalents 20,680 52,163 Marketable securities 9,611 58,292 Accounts receivable 211,055 168,402 Accounts receivable - affiliated company 2,043 5,467 Notes receivable, net 1,658,049 447,810 Work-in-process - 27,279 Prepaid income taxes 511,573 506,526 Current portion of deferred tax assets 897,301 285,472 Prepaid expenses and other current assets 95,262 306,457 Total current assets 11,954,615 8,064,736 Marketable securities 7,391,031 10,598,389 Property and equipment, net 46,167 85,475 Goodwill 642,981 1,739,249 Other intangible assets, net 1,791,111 5,803,639 Deferred tax assets, net of current portion 5,691,285 2,843,677 Other assets 41,045 51,507 Investments in affiliated companies 519,385 4,540,280 Total assets $ 28,077,620 $ 33,726,952 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 161,984 $ 414,843 Accrued expenses and other 396,171 593,330 Deferred revenue 145,517 26,311 Total current liabilities 703,672 1,034,484 Long term debt, including accrued interest 3,101,634 3,041,577 Total liabilities 3,805,306 4,076,061 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,167,618 shares issued and 409,396,676 shares outstanding at February 28, 2010; 438,067,618 shares issued and 410,354,054 shares outstanding at May 31, 2009 4,381 4,380 Additional paid-in capital 77,229,054 77,008,332 Accumulated deficit (38,551,819 ) (32,881,848 ) Common stock held in treasury, at cost – 28,770,942 shares and 27,713,564 shares at February 28, 2010 and May 31, 2009,respectively (14,016,223 ) (13,850,659 ) Accumulated other comprehensive loss (393,079 ) (629,314 ) Total stockholders’ equity 24,272,314 29,650,891 Total liabilities and stockholders’ equity $ 28,077,620 $ 33,726,952 See accompanying notes to unaudited condensed consolidated financial statements. 3 Patriot Scientific CorporationCondensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended February 28, 2010 February 28, 2009 February 28, 2010 February 28, 2009 Revenues: Product sales and other $ - $ 1,193,378 $ - $ 4,168,932 License and service revenue 183,474 216,823 346,925 475,177 Total revenues 183,474 1,410,201 346,925 4,644,109 Cost of sales: Product sales and other - 534,555 - 1,819,172 License and service revenue 19,915 89,195 92,102 254,335 Amortization of purchased intangibles 68,889 223,902 482,265 435,204 Impairment of purchased intangibles - - 3,530,263 - Total cost of sales 88,804 847,652 4,104,630 2,508,711 Gross profit (loss) 94,670 562,549 (3,757,705 ) 2,135,398 Operating expenses: Research and development 361,742 117,781 1,216,496 269,655 Selling, general and administrative 1,254,359 2,088,100 5,193,184 6,196,360 Impairment of goodwill - - 1,096,268 - Total operating expenses 1,616,101 2,205,881 7,505,948 6,466,015 Operating loss (1,521,431 ) (1,643,332 ) (11,263,653 ) (4,330,617 ) Other income (expense): Interest and other income 50,396 63,257 119,170 320,850 Interest expense (19,788 ) (27,396 ) (60,057 ) (48,158 ) Gain on sale of Verras Medical, Inc. assets 182,397 - 182,397 - Reserve for loan loss (1,013,151 ) - (1,013,151 ) - Impairment of investment in affiliated companies - - (1,113,625 ) - Equity in earnings (loss) of affiliated companies, net 385,697 (921,883 ) 3,858,057 5,746,626 Total other income (expense), net (414,449 ) (886,022 ) 1,972,791 6,019,318 Income (loss) before income taxes (1,935,880 ) (2,529,354 ) (9,290,862 ) 1,688,701 Provision (benefit) for income taxes (997,609 ) (1,111,374 ) (3,620,891 ) 636,505 Net income (loss) (938,271 ) (1,417,980 ) (5,669,971 ) 1,052,196 Less: income attributable to noncontrolling interest - 71,367 - 264,290 Net income (loss) attributable to PTSC $ (938,271 ) $ (1,489,347 ) $ (5,669,971 ) $ 787,906 Basic income (loss) per common share $ - $ - $ (0.01 ) $ - Diluted income (loss) per common share $ - $ - $ (0.01 ) $ - Weighted average number of common shares outstanding-basic 407,006,768 408,030,851 407,308,729 401,578,784 Weighted average number of common shares outstanding-diluted 407,006,768 408,030,851 407,308,729 404,026,257 See accompanying notes to unaudited condensed consolidated financial statements. 4 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended February 28, 2010 February 28, 2009 Operating activities: Net income (loss) $ (5,669,971 ) $ 787,906 Adjustments to reconcile net income (loss) to net cash used in operating activities: Noncontrolling interest in variable interest entity - 264,290 Impairment of intangibles 3,530,263 - Impairment of goodwill 1,096,268 - Amortization and depreciation 526,426 486,015 Share-based compensation relating to issuance of stock options and vesting ofwarrants 213,273 324,380 Accrued interest income added to investments and notes receivable (31,050 ) (8,287 ) Equity in earnings of affiliated companies (3,858,057 ) (5,746,626 ) Impairment of investment in affiliated companies 1,113,625 - Gain on sale of Verras Medical, Inc. assets (182,397 ) - Loss on sale of assets 965 1,733 Write-off of patent costs - 21,527 Deferred income taxes (3,615,844 ) (1,762,371 ) Reserve for loan loss 1,013,151 - Changes in operating assets and liabilities: Accounts receivable (43,405 ) (144,377 ) Receivable from affiliated company 3,424 (2,400 ) Inventory - (593,660 ) Work-in-process 27,279 (84,784 ) Prepaid expenses and other current assets 221,657 74,893 Prepaid income taxes (5,047 ) 222,311 Accounts payable and accrued expenses (389,961 ) (182,544 ) Deferred revenue 119,206 52,055 Income taxes payable - 1,027,213 Net cash used in operating activities (5,930,195 ) (5,262,726 ) Investing activities: Proceeds from sales of marketable securities 3,648,681 1,582,287 Purchases of marketable securities - (102,629 ) Proceeds from sale of restricted investments 31,643 - Purchases of property and equipment (72,669 ) (23,681 ) Issuance of notes receivable (2,005,000 ) (133,000 ) Proceeds on sale of Verras Medical, Inc. assets 62,500 - Cash received from repayment of note receivable - 50,243 Purchases of convertible notes receivable - (667,750 ) Investments in affiliated companies (612,500 ) (1,546,500 ) Distributions from affiliated company 7,377,827 7,648,589 Cash paid in purchase acquisition, net of cash acquired - (2,677,105 ) Net cash provided by investing activities 8,430,482 4,130,454 Financing activities: Proceeds from exercise of common stock warrants and options 7,450 5,000 Payments on note payable - (416,393 ) Issuance of notes payable - 3,250,000 Repurchase of common stock for treasury (165,564 ) (1,095,944 ) Tax effect of exercise of options granted prior to fair value reporting - 4,482 Net cash provided by (used in) financing activities (158,114 ) 1,747,145 Net increase in cash and cash equivalents 2,342,173 614,873 Cash and cash equivalents, beginning of period 6,206,868 6,424,015 Cash and cash equivalents, end of period $ 8,549,041 $ 7,038,888 Supplemental Disclosure of Cash Flow Information: Cash payments for interest $ - $ 48,158 Cash payments for income taxes $ - $ 1,143,785 See accompanying notes to unaudited condensed consolidated financial statements. 5 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended February 28, 2010 February 28, 2009 Supplemental Disclosure ofNon-Cash Investing and Financing Activities: Conversion of note receivable to preferred stock – Avot Media, Inc. $ - $ 250,000 Insurance premium financed with a note payable $ - $ 210,888 Unrealized recovery on investments in marketable securities charged to other comprehensive income adjusted for deferred tax benefit $ 236,235 $ 568,499 Conversion of notes receivable plus accrued interest in connection with Crossflo Systems, Inc. acquisition $ - $ 824,600 Common stock issued in connection with Crossflo Systems, Inc. acquisition $ - $ 6,582,214 Conversion of note receivable plus accrued interest in connection with Verras Medical, Inc. acquisition $ - $ 33,154 See accompanying notes to unaudited condensed consolidated financial statements. 6 Patriot Scientific Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation and Summary of Significant Accounting Policies The unaudited condensed consolidated financial statements of Patriot Scientific Corporation (the “Company”, “PTSC”, “Patriot”, “we”, “us” or “our”) presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto included in our Report on Form 10-K for our fiscal year ended May 31, In the opinion of management, the interim condensed consolidated financial statements reflect all adjustments of a normal recurring nature necessary for a fair presentation of the results for the interim period presented.Operating results for the nine month period ended February 28, 2010 are not necessarily indicative of the results that may be expected for the year ending May 31, 2010.We have evaluated subsequent events through the filing date of this Form 10-Q, and determined that no subsequent events have occurred that would require recognition in the condensed consolidated financial statements or disclosure in the notes thereto other than as disclosed in the accompanying notes. Reclassifications We have reclassified our loss on fixed assets as presented in the Other income (expense) section of our 2009 financial statements to selling, general and administrative expenses.Such reclassifications have no impact on our financial position or results of operations. Basis of Consolidation The condensed consolidated balance sheet at February 28, 2010 includes our accounts and those of our wholly owned subsidiary Patriot Data Solutions Group, Inc. (“PDSG”) which includes our acquisitions of Crossflo Systems, Inc., the business line Vigilys and our inactive subsidiary Plasma Scientific Corporation.All significant intercompany accounts and transactions have been eliminated.In January 2010, we sold the assets of Verras Medical, Inc. The condensed consolidated balance sheet at May 31, 2009 and the condensed consolidated statements of operations for the three and nine months ended February 28, 2010 include our accounts and those of our wholly owned subsidiary PDSG which includes Crossflo Systems, Inc., the assets of Verras Medical, Inc. (until January 2010), and the business line Vigilys and our inactive subsidiary Plasma Scientific Corporation.All significant intercompany accounts and transactions have been eliminated. Noncontrolling interest (previously shown as minority interest) are reported below net income (loss) under the heading “Income attributable to noncontrolling interests” in the condensed consolidated statements of operations.In January 2010, we sold the assets of Verras Medical, Inc.The operating results of Verras Medical from June 2009 through the date of sale are included in the three and nine months ended February 28, 2010 results. The condensed consolidated statements of operations for the three and nine months ended February 28, 2009 include our accounts and those of our wholly owned subsidiary Crossflo which is now part of PDSG, our majority owned inactive subsidiary Plasma Scientific Corporation and the variable interest entity (“VIE”) for which we were the primary beneficiary.During September 2008, we dissolved our majority owned inactive subsidiary, Metacomp, Inc. All significant intercompany accounts and transactions have been eliminated.Noncontrolling interest (previously shown as minority interest) are reported below net income (loss) under the heading “Income attributable to noncontrolling interests” in the condensed consolidated statements of operations. 7 Patriot Scientific Corporation Notes to Unaudited Condensed Consolidated Financial Statements Consolidation of Affiliate We have adopted the authoritative guidance for identifying VIEs and determining when we should includethe assets, liabilities, noncontrolling interests and results of activities of a VIE in our consolidated financial statements. A VIE is a corporation, partnership, limited liability corporation, trust or any other legal structure used to conduct activities or hold assets that either (1) has an insufficient amount of equity to carry out its principal activities without additional subordinated financial support, (2) has a group of equity owners that are unable to make significant decisions about its activities, or (3) has a group of equity owners that do not have the obligation to absorb losses or the right to receive returns generated by its operations. We are required to consolidate a VIE if we have an ownership, contractual or other financial interest in the VIE that obligates us to absorb a majority of the risk of loss from the VIE’s activities, or we are entitled to receive a majority of the VIE’s residual returns (if no party absorbs a majority of the VIE’s losses), or both. A variable interest holder that consolidates the VIE is called the primary beneficiary. Upon consolidation, the primary beneficiary generally must initially record all of the VIE’s assets, liabilities, and noncontrolling interests at fair value and subsequently account for the VIE as if it were consolidated based on majority voting interest. Beginning with the quarter ended May31, 2007, we consolidated Holocom, Inc. (formerly known as Scripps Secured Data, Inc.) (“Holocom”) as Holocom was deemed a VIE and we determined that we were the primary beneficiary of Holocom.During July 2008, Holocom obtained a credit facility for up to $300,000 from a third party, the credit facility term extended to May 1, 2009, and was guaranteed by us.As a result of our guarantee on the third party credit facility, we maintained a variable interest in Holocom.Upon expiration of the credit facility on May 1, 2009, we deconsolidated Holocom as we are no longer deemed to be the primary beneficiary.We are now recording our investment in Holocom under the cost method (see Note 11). Investments in Marketable Securities We determine the appropriate classification of our investments at the time of purchase and reevaluate such designation at each balance sheet date.Our investments in marketable securities have been classified and accounted for as available-for-sale based on management’s investment intentions relating to these securities.Available-for-sale marketable securities are stated at fair market value based on valuation by Houlihan Smith & Company, Inc.Unrealized gains and losses, net of deferred taxes, are recorded as a component of other comprehensive income (loss).We follow the authoritative guidance to assess whether our investments with unrealized loss positions are other than temporarily impaired.Realized gains and losses and declines in value judged to be other than temporary are determined based on the specific identification method and are reported in other income (expense), net in the condensed consolidated statements of operations. Investments in Affiliated Companies We have a 50% interest in Phoenix Digital Solutions, LLC (“PDS”) (see Note 11). This investment is accounted for using the equity method of accounting since the investment provides us the ability to exercise significant influence, but not control, over the investee. Significant influence is generally deemed to exist if we have an ownership interest in the voting stock of the investee of between 20% and 50%, although other factors, such as representation on the investee’s board of directors, are considered in determining whether the equity method of accounting is appropriate. Under the equity method of accounting, the investment, originally recorded at cost, is adjusted to recognize our share of net earnings or losses of the investee and is presented in the condensed consolidated statements of operations in the caption “Equity in earnings (loss) of affiliated companies, net.” 8 Patriot Scientific Corporation Notes to Unaudited Condensed Consolidated Financial Statements Investments in Affiliated Companies (continued) We had a 39.4% interest in Talis Data Systems, LLC (“Talis”) (see Note 11).Prior to the write-off of our investment in Talis during the quarter ended August 31, 2009, we were accounting for our investment using the equity method of accounting.Under the equity method of accounting, the investment, originally recorded at cost, was adjusted to recognize our share of net earnings or losses of the investee and was presented in the condensed consolidated statements of operations in the caption “Equity in earnings (loss) of affiliated companies, net.”Talis has been dissolved. We owned 37.1% of the preferred stock of Avot Media, Inc. (“Avot”) (see Note 11).Prior to the write-off of our investment in Avot during the quarter ended November 30, 2009, we were accounting for our investment at cost since we did not have the ability to exercise significant influence over the operating and financial policies of Avot.During March 2010, Avot sold substantially all of its assets and we collected our note receivable and accrued interest (see Note 17). We own 100% of the preferred stock of Holocom.This investment has historically been accounted for at cost since we do not have the ability to exercise significant influence over the operating and financial policies of Holocom. Due to a re-consideration event on May 1, 2009 (see Note 12), this investment is carried at cost plus the effects of deconsolidation of this variable interest entity on our condensed consolidated balance sheet since such date. We review our investments in these affiliated companies to determine whether events or changes in circumstances indicate that the carrying amounts may not be recoverable. The primary factors we consider in our determination are the financial condition, operating performance and near term prospects of the investees. If the decline in value is deemed to be other than temporary, we would recognize an impairment loss. Comprehensive Income (Loss) Comprehensive income (loss) includes unrealized gains and losses which are excluded from the condensed consolidated statements of operations.For the nine months ended February 28, 2010, this amount included unrealized losses on investments classified as available-for-sale.The amount is presented net of tax-related benefits of $156,407. Revenue
